UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1390



ROBERT MCBRIDE,

                  Plaintiff - Appellant,

          v.


FRANK DUNN, Vice President Tidewater Community College (TCC);
BETTY CREDLE, Media Specialist II TCC,

                  Defendants - Appellees,

          and


TIDEWATER COMMUNITY COLLEGE,

                  Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00331-RBS-JEB)


Submitted:   August 20, 2008               Decided:   September 17, 2008


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert McBride, Appellant Pro Se. Gregory Clayton Fleming, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert   McBride   appeals    the   district     court’s   order

granting summary judgment to Defendants in this action alleging

employment discrimination. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        McBride v. Dunn, No. 2:07-cv-00331-RBS-JEB

(E.D. Va. Mar. 4, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would    not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2